Order entered January 7, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-01019-CV

                                  PHYLLIS SLICKER, Appellant

                                              V.

                               LESLIE G. MARTIN, P.C., Appellee

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-15742

                                           ORDER
        Before the Court is appellee’s emergency motion for extension of time to file brief

tendered. We GRANT the motion and ORDER the corrected brief tendered December 17, 2019

filed as of the date of this order.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE